NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2008-3227

                             JANET R. AUGUSTINE,

                                                    Petitioner,

                                         v.

                           DEPARTMENT OF JUSTICE,

                                                    Respondent.


       Michael L. Hawbecker, Law Offices of Michael L. Hawbecker, of Alameda,
California, argued for petitioner.

       Tara K. Hogan, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
her on the brief were Jeanne E. Davidson, Director, and Todd M. Hughes, Deputy
Director. Of counsel was Dawn S. Conrad, Trial Attorney.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2008-3227



                               JANET R. AUGUSTINE,

                                                     Petitioner,

                                          v.

                            DEPARTMENT OF JUSTICE,


                                                     Respondent.




                                   Judgment

ON APPEAL from the        Merit Systems Protection Board

in CASE NO(S).            SF0752040399-A-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, GAJARSA, and LINN, Circuit Judges )

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT


DATED April 1, 2009                        /s/ Jan Horbaly
                                          Jan Horbaly, Clerk